Determination of appeal withheld and case is remitted to the Supreme Court, Queens County, for further bearing on the motion to suppress for the following reasons: Where, as here, the source of the information upon whicg the police base probable cause denies that be is the source, it is incumbent upon the People to go forward with sufficient competent evidence to refute the denial of the person giving the information upon which the police have acted (cf. People v. Malinsky, 15 N Y 2d 86; Aguilar v. Texas, 378 U. S. 108, 114 n. 4; Riggan v. Virginia, 384 U. S. 152).
Concur: Chief Judge DesmoNd and Judges Fuld, Yah Yoouhis, Burke, Soileppi, Bergah and KeatiNg.